Lahtinen, J.
Appeal from a judgment of the County Court of Cortland County (Smith, J.), rendered August 9, 2002, which resentenced defendant following his conviction of the crime of attempted robbery in the second degree.
Defendant’s appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submissions reveals the existence of various potential issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see People v Adams, 283 AD2d 671 [2001]), including the sufficiency of the plea allocution. Accordingly, counsel’s application to be relieved is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Cruwys, supra).
Crew III, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.